    Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 1 of 19. PageID #: 219



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTERN DISTRICT OF OHIO
                            EASTERN DIVISION



TATAYANA MOORE,                     :
                                    :
     and                            :     CASE NO: 1:18-CV-1849
                                    :
DANIEL PERSTIN,                     :
                                    :     JUDGE: JAMES S. GWIN
     and                            :
                                    :
NICOLE RUSSELL,                     :
                                    :
     and                            :
                                    :
JORDAN MARKEY,                      :
                                    :
     and                            :     FIRST AMENDED COMPLAINT
                                    :
ANTHONY BURDETTE,                   :     (Jury Trial Demanded)
                                    :
     and                            :
                                    :
THOMAS MCGERVEY,                    :
                                    :
     and                            :
                                    :
JAMES JOHNSON,                      :
                                    :
     and                            :
                                    :
JONATHON BELLOMY,                   :
                                    :
     and                            :
                                    :
ERICA JOHNSON,                      :
                                    :
     and                            :
                                    :
BRANDON CHAPPELL                    :
                                    :
     and                            :
                                    :
      Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 2 of 19. PageID #: 220



HARRY SYKES                                  :
                                             :
       PLAINTIFFS,                           :
                                             :
       v.                                    :
                                             :
THE CITY OF CLEVELAND,                       :
                                             :
       and                                   :
                                             :
MICHAEL MCGRATH,                             :
In his individual and official capacities.   :
                                             :
       and                                   :
                                             :
SHAWN SMITH,                                 :
In his individual and official capacities.   :
                                             :
       and                                   :
                                             :
MATTHEW GALLAGHER,                           :
In his individual and official capacities.   :
                                             :
       and                                   :
                                             :
GEORGE KWAN.                                 :
In his individual and official capacities.   :
                                             :
       DEFENDANTS.                           :

       Now come Plaintiffs Tatayana Moore, Daniel Perstin, Nicole Russell, Jordan Markey,

Anthony Burdette, Thomas McGervey, James Johnson, Jonathon Bellomy, Erica Johnson,

Brandon Chappell, and Harry Sykes, by and through undersigned counsel, and for their First

Amended Complaint against Defendants the City of Cleveland (the “City”), Michael McGrath,

Shawn Smith, Matthew Gallagher, and George Kwan state as follows:

                                      INTRODUCTION

   1. Contrary to everything the Cleveland Police Academy should stand for, these Plaintiff-

       recruits have been wrongly held to a standard of “guilty until proven innocent.”




                                                 2
  Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 3 of 19. PageID #: 221



2. Even when proven innocent, these Plaintiffs were still terminated and their promising

   careers destroyed so the City, and its employees and directors, could save face and attempt

   to cover up for its hasty investigation and disciplinary decision.

3. Plaintiffs are former Cleveland Police recruits who are committed to careers of public and

   community service in a dangerous and often-underappreciated industry. Plaintiffs have

   lived lives of public service, spent many hours of hard work and attended the Cleveland

   Police Academy with the goal of graduating to serve their community as Cleveland Police

   Officers.

4. Plaintiffs have now been publicly and permanently branded cheaters by the City.

5. Plaintiffs were not accused of cheating on a test or exam, but rather accused, at most, of

   sharing a couple pages of notes in a notebook that contained hundreds of pages.

6. Plaintiffs were told by their instructors they could share notes.

7. Each recruit was required to copy notes verbatim from slides that were presented in class.

8. Even when clear evidence exonerated or mitigated all allegations of academic dishonesty

   against Plaintiffs, the City doubled-down on its position and terminated Plaintiffs’

   employment.

9. Plaintiffs include not only a diverse group of women and African-Americans, that the

   Department of Justice found to be underrepresented in the Cleveland Police force, but also

   military veterans, paramedics, public servants, and students who consistently scored at the

   top of their class in the Cleveland Police Academy.

10. The City’s “cheating investigation” that led to the termination of 15 recruits

   disproportionately targeted and affected African-American recruits. 10 of the 15 African-




                                             3
  Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 4 of 19. PageID #: 222



   American recruits enrolled in the 65-student academy were terminated as a result of these

   allegations.

11. The City not only targeted Plaintiffs for termination – they publicly labeled these young

   men and women as cheaters.

12. The City ended these Plaintiffs’ careers as police officers, including any potential to serve

   as a police officer in other jurisdictions, before they ever had a chance to start.

                                        PARTIES

13. Defendant City of Cleveland (the “City”) is a government entity located in Cuyahoga

   County.

14. Defendant Michael McGrath is the Safety Director of the City and who, while acting

   under color of state law and/or pursuant to governmental policy or custom of the City,

   deprived Plaintiffs of rights secured or protected by the U.S. Constitution.

15. Defendant Shawn Smith is a Sergeant in the Cleveland Police and the Commander of the

   Cleveland Police Academy. Defendant Smith, while acting under color of state law

   and/or pursuant to governmental policy or custom of the City, deprived Plaintiffs of

   rights secured or protected by the U.S. Constitution.

16. Defendant Matthew Gallagher is a Lieutenant in the Cleveland Police. Defendant

   Gallagher, while acting under color of state law and/or pursuant to governmental policy

   or custom of the City, deprived Plaintiffs of rights secured or protected by the U.S.

   Constitution.

17. Defendant George Kwan is a Cleveland Police Officer. Defendant Kwan, while acting

   under color of state law and/or pursuant to governmental policy or custom of the City,

   deprived Plaintiffs of rights secured or protected by the U.S. Constitution.




                                              4
  Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 5 of 19. PageID #: 223



18. Plaintiffs are former Cleveland Police Academy recruits residing in Cuyahoga County at

   all times relevant.

19. Plaintiffs are former employees of the City of Cleveland, who were terminated by the City

   of Cleveland.

20. The investigation into academic dishonesty that led to the termination of Plaintiffs was

   conducted by the City of Cleveland and/or the City of Cleveland’s employees.

21. At the time of their termination, Plaintiffs had completed the City’s probationary period,

   outlined in Section 6.80 of the Cleveland Civil Service Rules and were non-probationary

   employees.

22. At all times relevant to this complaint, the City acted by and through its agents, servants,

   employees and representatives who were working in the course and scope of their

   respective agency or employment and/or in the promotion of Defendant’s business, mission

   and/or affairs.

                             JURISDICTION AND VENUE

23. Plaintiff invokes this Court’s original jurisdiction under 42 U.S.C. § 1983 and 28 U.S.C. §

   1331.

24. Venue in this action is proper under 28 U.S.C. § 1391. The Defendant is a resident of the

   State in which this district is located and a substantial part of the events or omissions giving

   rise to the claim occurred in this district.

                                           FACTS

                               Cleveland’s Police Academy

25. To work as a Cleveland Police Officer, an applicant must be accepted into and complete

   the Cleveland Police Academy (the “Academy”) or a similarly-accredited academy, which




                                                  5
  Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 6 of 19. PageID #: 224



   completion includes passing the “Ohio Peace Officer’s Training Academy Test” (the

   “Test”).

26. Plaintiffs were hired as full-time law enforcement employees by the City on or before

   February 5, 2018, the day they began the Academy.

27. The Academy is required to teach to and meet Ohio’s standards and curriculum but in all

   other respects it is controlled by the City, including its location, hours, selection of

   instructors, operating costs, and disciplinary oversight.

28. The “Rules and Regulations” of the Academy were developed, implemented, and enforced

   by the City, including the rule on “Cheating/Plagiarism.”

29. Defendant pays the salary of Academy commander, Sergeant Shawn Smith, for his service

   at the Academy.

30. Both Plaintiffs and Defendant were subject to rules and restrictions outlined in the

   “Cleveland Police Academy Recruit Rules & Regulations” and the “Rules of the Civil

   Service Commission City of Cleveland.”

                                   The Licensing Test

31. Recruits in Plaintiffs’ 2018 class at the Academy took the Test on August 16, 2018 in

   Richfield, Ohio.

32. Despite Plaintiffs’ requests, by and through counsel, to take the 2018 test, they were not

   permitted to take the test.

33. Once Plaintiffs were held out of the August 16, 2018 test, they would have had to redo the

   Academy before they could sit for another administration of test.




                                             6
  Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 7 of 19. PageID #: 225



                               The Notebook Requirement

34. Each recruit at the Academy is required to maintain a notebook that is subject to inspection.

   (the “Notebook”). The Notebook is required to contain appropriate entries of pertinent

   material covered during the classroom sessions of the basic course. Among the factors on

   which the Notebook is evaluated are: sufficiency of course content, organization,

   appropriateness of material, regularity of entries, neatness, accuracy and legibility.

35. Large parts of the of content in each Plaintiff’s Notebook were classroom notes taken from

   PowerPoint slides that contained “Student Performance Objectives” (“SPO”) and which

   students were instructed to copy verbatim. For example:

  SPO 3: Define the term “Probable               The facts and circumstances which
  Cause.”                                        would lead a reasonable person to
                                                 believe that a condition exists that
                                                 justifies the action to be taken.


36. If a recruit did not copy a SPO verbatim, it would be incorrect.

37. Pursuant to the Cleveland Police Academy Recruit Rules and Regulations 2.05:

       Failure to [maintain a satisfactory notebook or pass the Test] shall constitute neglect
       of duty, unsatisfactory performance and preclude certification by the Ohio Peace
       Officer Training Commission and shall be a bar to receiving permanent
       appointment as a Peace Officer.

38. Plaintiffs’ Notebooks were failed because they were determined to contain plagiarized

   work.

39. Plaintiffs created and maintained their own individual Notebooks.

                     Rules And Procedures On Academic Honesty

40. Throughout the six-month Academy, Plaintiffs were repeatedly instructed to work together

   with other recruits, help other recruits who were struggling academically, problem solve

   collaboratively, and “leave no recruit behind.”


                                             7
  Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 8 of 19. PageID #: 226



41. Plaintiffs were told explicitly by instructors to work together on a “LEADS test.”

42. Plaintiffs were verbally encouraged by their instructors to share notes.

43. Instructors emailed recruits notes to share and copy on multiple occasions.

44. The only instructions Plaintiffs were ever given with regard to cheating/plagiarism is “do

   not take SPOs from Quizlet or LAWriter.”

45. Recruits are not evaluated on typing or transcription skills at the Academy.

46. The Academy has no requirement that recruits must hand type the notes themselves.

47. Plaintiffs were also aware of the Cleveland Police Academy Recruit Rules and Regulations

   which prohibited cheating and plagiarism:

       Any form of cheating or representing another’s work as your own will not be
       tolerated. When substantiated, information of cheating or misrepresentation by a
       recruit will be the subject of an investigation and recommendation that disciplinary
       action be taken.

       The investigating supervisor shall recommend charges on the offending
       recruit/recruits as cheating indicates that the individual is lacking the honesty and
       integrity required by this position of public trust.

48. Plaintiffs followed their instructors, supervisor(s), and commander(s), direction at all times

   in the performance of their academic requirements, including the preparation and

   maintenance of their Notebooks.

                                   The “Cheating Scandal”

49. In early July 2018, a recruit (“R.Y.”) accessed and copied from another student’s electronic

   notes without permission.

50. Upon being discovered, R.Y. admitted to cheating in violation of the Cleveland Police

   Academy Rules and Regulations.




                                              8
   Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 9 of 19. PageID #: 227



 51. Thereafter, upon information and belief, in an effort to sabotage those individuals for whom

     R.Y. had a personal dislike or animus, R.Y. sent an anonymous message to a supervisor at

     the Cleveland Police Academy implicating 33 classmates in a larger cheating scandal.

 52. After receiving the “anonymous message,” the Academy confiscated the Notebooks of all

     students under the auspice of conducting a cheating/plagiarizing investigation.

 53. The Academy personnel did not review the entirety of every confiscated Notebook.

 54. The Academy did not use any software system to check for plagiarism or cheating.

 55. All but 15 recruits implicated in the “cheating scandal” were cleared of the allegations, had

     their Notebooks returned, and was permitted to take the Test. Some students were “cleared”

     almost immediately.

 56. Some students, not including Plaintiffs, were allowed to redo parts of their Notebooks

     following the Notebook confiscation.

 57. Plaintiffs are unaware of any protocol, standards, or criteria by which the Academy

     investigated the cheating allegations or how some students were apparently cleared.

 58. Prior to being excluded from the licensing test, Plaintiffs were not provided any details of

     the allegations against them and were unaware of what it they were alleged to have done

     wrong.

 59. The investigation into Plaintiffs’ alleged cheating was conducted entirely by the City and

     all disciplinary actions taken were levied entirely by the City.

Plaintiffs Are Advised Of Their Imminent Termination Before Their “Pre-Disciplinary”
                                      Hearing

 60. On August 3, 2018, Plaintiffs met with Academy Commander Sergeant Shawn Smith.

     Smith advised Plaintiffs that they would be excluded from the Test and their employment

     would thereafter be terminated.



                                               9
 Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 10 of 19. PageID #: 228



61. Also, on August 3, 2018, Plaintiffs met with Commander Deirdre Jones who advised

   them explicitly that they would be excluded from the Test and their employment would

   thereafter be terminated.

62. On or about August 6, 2018, Plaintiffs met with Sergeant Melissa Dawson, the Officer-

   in-Charge of the Employee Assistance Unit who advised them explicitly that they would

   be excluded from the Test and their employment would thereafter be terminated and that

   they should prepare for a career outside the Cleveland Police Department.

63. In an August 9, 2018 Cleveland Plain Dealer news article, Cleveland police spokeswoman

   Jennifer Ciaccia is quoted for the proposition that the 15 recruits “will be held out of the

   Aug. 16 Ohio Peace Officer's Training Academy test.” Officer Ciaccia is further quoted

   that “the investigation into the recruits is on-going and could take some time for internal

   affairs investigators to finish. No disciplinary actions have been taken against the

   recruits, she said, and none of have resigned.”

64. All of Defendant’s actions and statements described previously in this Complaint were

   undertaken before Plaintiffs were advised of any details of what they were alleged to have

   done.

65. Pursuant to Cleveland’s Civil Service Commission, once the probationary time period

   elapsed, Plaintiffs are only able to be discharged “for cause.” Civil Service Commission

   6.80(D).

66. Pursuant to Cleveland’s Civil Service Commission:

       [w]hen any disciplinary action is contemplated as to an officer or employee in the
       classified service, the appointing authority or the secretary of a board or
       commission in the City service, shall give such officer or employee oral or written
       notice of the action contemplated and an opportunity to respond.

   9.20(A).



                                           10
 Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 11 of 19. PageID #: 229




                            The “Pre-Disciplinary Hearings”

67. Plaintiffs were provided pre-disciplinary hearings (the “Hearings”) during the week of

   August 20, 2018.

68. Defendants had already determined to terminate Plaintiffs regardless of what would have

   been presented at the Hearings.

69. The City was represented at the Hearings by its employees including Officer George Kwan,

   Lieutenant Matthew Gallagher, and Sergeant Shawn Smith.

70. Officer George Kwan presented the evidence against Plaintiffs on behalf of the City.

71. Prior to the Hearings, Plaintiffs, counsel, and their Union requested all the evidence that

   would be presented against the Plaintiffs at their hearings.

72. Plaintiffs were not provided all evidence against them prior to the Hearings.

73. At the Hearings, Defendant repeatedly presented new evidence that had not previously

   been made available to Plaintiffs, their counsel, or their Union.

74. During the hearing, Defendant admitted that it was “still gathering” evidence against

   Plaintiffs in the days leading up to the hearing.

75. At the hearings, at least two recruits testified to using another recruit’s work without his or

   her knowledge or permission.

76. Plaintiffs include those recruits whose work was used with their knowledge or permission.

77. Plaintiffs whose work was used without their knowledge or permission learned for the first

   time at the hearings that their work had been used without their permission.

78. At the hearings, many Plaintiffs presented their handwritten notes from which their

   notebooks were created.

79. Many Plaintiffs had stacks of handwritten notes thicker than a phone book.



                                              11
 Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 12 of 19. PageID #: 230



80. One of the bases for terminating Plaintiffs was what Officer Kwan referred to as “ghost

   punctuation.”

81. Officer Kwan admitted that “ghost punctuation” was a concept he had made up, that he has

   no formal training or expertise in linguistics or investigations into academic dishonesty,

   and conceded that “experts might disagree.”

82. Following the Hearings, and without differentiation or regard to the evidence, all 15

   individuals held out of the licensing test – including all 11 Plaintiffs – were summarily

   fired.

83. On or about September 17, 2018, the City released termination letters for each Plaintiff to

   media outlets. These letters falsely labeled each Plaintiff as a cheater and confirmed that

   each Plaintiff was terminated for cheating and/or failing to come forward to admit to

   cheating.

Plaintiffs Are Victims Of Cleveland’s Unwillingness To Admit It Made A Mistake In
            Punishing Plaintiffs Before It Held A Pre-Disciplinary Hearing

84. The City made a knee-jerk reaction in refusing to allow Plaintiffs to take the state licensing

   exam before it even told them about the allegations, let alone have a chance to contest those

   allegations.

85. By its own admission, the City had not completed its investigation at the time it held

   Plaintiffs out of the Test.

86. The act of denying Plaintiffs the ability to take the licensing test constituted punishment.

87. Rather than face liability for prematurely imposing punishment, the City determined it was

   easier to terminate these Plaintiffs.

88. These Plaintiffs have been sacrificed to the city’s self-preservation.

89. The City will not accept Plaintiffs back into the Academy.



                                             12
 Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 13 of 19. PageID #: 231



90. Defendant’s actions have foreclosed, not only careers in law enforcement for Plaintiffs, but

   public service in general.

91. The City publicly accused Plaintiffs of cheating, released their names to the media, and

   accused these recruits of cheating in public records that the City knew or should have

   known would be widely and permanently disseminated by the media.

92. Defendant’s actions in terminating Plaintiffs have nullified the six months they committed

   to Academy training. During this time, Plaintiffs endured physical and mental abuse

   (including being pepper sprayed) similar to a military boot camp. Plaintiffs also endured

   the stress and anxiety of the competitive academy and the untold hours they spent in

   classrooms and studying.

93. Plaintiffs will forever be branded as “cheaters” by members of law enforcement and the

   general public, who do not know the facts of their case.

94. Moreover, Plaintiffs’ termination could operate as a permanent bar from a career as a peace

   officer. Cleveland Police Academy Recruit Rules and Regulations 2.05; see supra ¶ 15.

95. The present and future harm to Plaintiffs is made more injurious by the extremely arbitrary

   and capricious nature by which it was inflicted – merely to attempt and mitigate the City’s

   liability.

96. Defendant imposed a punishment – excluding Plaintiffs from the licensing exam – when it

   publicly claimed an investigation was on-going and could take some time. (Cleveland Plain

   Dealer 8/9/18).

97. Defendant’s actions are in violation of Plaintiffs’ Due Process rights under the Ohio and

   U.S. Constitutions.




                                            13
   Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 14 of 19. PageID #: 232



          COUNT ONE: DUE PROCESS CLAIMS UNDER FEDERAL AND OHIO
                                 CONSTITUTION
                       (All Plaintiffs Against All Defendants)

 98. Plaintiffs repeat and incorporate all the preceding allegations of this Complaint, as if fully

     set forth herein.

 99. The Fifth Amendment to the United States Constitution, made applicable to the State of

     Ohio by the Fourteenth Amendment, provides that no person shall “be deprived of life,

     liberty, or property, without due process of law.” The Fourteenth Amendment to the United

     States Constitution provides that no state shall deprive “any person of life, liberty, or

     property, without due process of law.”

100. Sec. 16, Article I, Ohio Constitution, guarantees that every person injured in his lands,

    goods, person or reputation shall have remedy by “due course of law.”

101. The Due Process Clauses of the Ohio and United States Constitutions are implicated by

    municipal employee disciplinary decisions. The City of Cleveland has a constitutional

    obligation to provide a fundamentally fair and reliable hearing process. Plaintiffs were

    entitled under the constitutions of Ohio and the United States to the opportunity to be heard

    in a meaningful manner before being subjected to de facto, constructive, and actual

    disciplinary action.

102. The Due Process Clauses of the United States and Ohio Constitutions apply to municipal

    investigation procedures and disciplinary decisions, including academic dishonesty

    investigations that have the potential to result in loss of reputation, employment, or status.

103. Defendants McGrath, Smith, Gallagher, and Kwan (“Individual Defendants”), through their

    exercise of state action, had an obligation to provide a fundamentally fair and reliable

    investigation and disciplinary processes when affecting Plaintiffs’ liberty and property




                                              14
   Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 15 of 19. PageID #: 233



    interests, and that fundamentally fair and reliable investigation and disciplinary processes

    must meet constitutional due process requirements.

104. As the subjects of an academic dishonesty investigation and disciplinary process, Plaintiffs

    were entitled under the Constitution of the United States to have adequate notice of the

    charges affecting their reputation and livelihood, and to be heard in a meaningful manner in

    the course of the investigation, before the results of the investigation were determined and

    disseminated publicly.

105. Due process requirements also entitled Plaintiffs to a meaningful opportunity to respond to

    the conclusions reached in any such investigation, particularly as the Individual Defendants

    were keenly aware that the investigation and disciplinary results were going to be made

    available to the public and would have a harmful effect on Plaintiffs’ reputation, future

    employment, and other fundamental privileges. Plaintiffs have a constitutionally protected

    liberty interest in their good name and reputation.

106. Through policies, practices, and procedure of the City, Plaintiffs have a constitutionally

    protected property interest in their employment by the City.

107. The City and Individual Defendants failed to provide any of these procedural and

    substantive due process requirements to Plaintiffs in the course of the investigation and

    discipline or before the subsequent publication of the results of the investigation.

108. The City and Individual Defendants engaged in the repeated subsequent dissemination of

    stigmatized information as detailed in this Complaint. By doing so, the City and Individual

    Defendants, individually and through their authorized agent, publicized additional false and

    stigmatized statements impugning Plaintiffs’ honesty and morality. These statements

    included, but are not limited to, those identified earlier in this Complaint.




                                               15
   Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 16 of 19. PageID #: 234



109. The City and Individual Defendants acted under color of law in violating Plaintiffs’ rights

    under the Fifth and Fourteenth Amendments to the United States Constitution. The City and

    Individual Defendants acted intentionally and with callous disregard for Plaintiffs’ clearly

    established constitutional rights.

110. The City and Individual Defendants disregarded incontrovertible evidence that established

    the outright innocence or mitigation of culpability of Plaintiffs and carried out punishment

    that impugned Plaintiffs reputation and ability to secure future employment to avoid liability

    for a mishandled investigation.

111. The City and Individual Defendants targeted African-American recruits in its academic

    dishonesty investigation and punished African-American recruits in a much more severe

    manner than non-African-American employees that had been accused of similar actions of

    dishonesty in the past.

112. The City and Individual Defendants’ actions as detailed above are so unjust that it shocks

    the conscience.

113. As a direct and proximate result of the City and Individual Defendants’ violations of

    Plaintiffs’ constitutional rights, Plaintiffs have suffered severe and substantial damages,

    including lost earnings, diminished earnings capacity, lost career opportunities, litigation

    expenses including attorneys’ fees, loss of reputation, humiliation, embarrassment, mental

    and emotional anguish and distress and other compensatory and punitive damages, in an

    amount to be determined by a jury and a court.

114. Pursuant to 42 U.S.C. § 1983, the City and Individual Defendants are liable to the Plaintiffs

    for Plaintiffs’ damages, and Plaintiffs are entitled to recover their attorneys’ fees and costs

    incurred in bringing this action.




                                              16
   Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 17 of 19. PageID #: 235



        COUNT TWO: RACE DISCRIMINATION IN VIOLATION OF OHIO REV.
                                       CODE § 4112.02
       (Plaintiffs Moore, Burdette, James Johnson, Erica Johnson, Chappell, and Sykes
                           Against Defendant The City of Cleveland)

115. Plaintiffs repeat and incorporate all the preceding allegations of this Complaint, as if fully

     set forth herein.

116. Plaintiffs Moore, Burdette, James Johnson, Erica Johnson, Chappell, and Sykes are

     African-American.

117. Throughout Plaintiffs Moore, Burdette, James Johnson, Erica Johnson, Chappell, and

     Sykes’ employment with the City, they were fully competent and qualified for their

     positions.

118. The City has a documented history of failing to hire African-American police officers to

     serve the community.

119. The City has a documented history of lacking diversity in its police force that does not

     reflect the diversity in the population of the City of Cleveland.

120. Due to the documented history of failing to hire African-American police officers and

     resisting efforts to diversify the police force, the City was mandated to hire a more “diverse

     group of applicants” in the Consent Decree between the City and the United States

     Department of Justice.

121. The 2018 Cleveland Police Academy was made up of only 15 African-American recruits

     out of a class of 65 total recruits.

122. The number of African-American recruits in the 2018 Cleveland Police Academy was in

     no way proportionate to the percentage of African-American citizens of the City of

     Cleveland.




                                               17
     Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 18 of 19. PageID #: 236



 123. Two-thirds of African-American recruits in the 2018 Cleveland Police Academy were

      falsely accused of cheating and academic honesty.

 124. 10 out of 15 African-American recruits in the 2018 Cleveland Police Academy were told

      that they would be fired before an investigation into allegations of cheating and academic

      dishonestly was even complete.

 125. 10 out of 15 African-American recruits had their employment from the City terminated

      even though evidence was presented that established the outright innocence or mitigation

      of culpability of any allegations of cheating and academic dishonesty.

 126. The City targeted African-American recruits in its academic dishonesty investigation and

      punished African-American recruits in a much more severe manner than non-African-

      American employees that had been accused of similar actions of dishonesty in the past.

 127. Pursuant to Ohio Rev. Code § 4112.02(A), it is an unlawful discriminatory practice to

      “discharge without just cause, to refuse to hire, or otherwise discriminate against [an

      employee] with respect to hire, tenure, terms, conditions, or privileges of employment, or

      any matter directly or indirectly related to employment” based on that employee’s race.

 128. The City violated Ohio Rev. Code § 4112.02(A) by discriminating against Moore,

      Burdette, James Johnson, Erica Johnson, Chappell, and Sykes due to their race.

 129. As a direct and proximate cause of City’s wrongful conduct, Moore, Burdette, James

      Johnson, Erica Johnson, Chappell, and Sykes have suffered and will continue to suffer

      damages.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiffs seek the following relief from the Court:




                                              18
 Case: 1:18-cv-01849-JG Doc #: 17 Filed: 10/12/18 19 of 19. PageID #: 237



a) Declare that Defendants have violated the Fourteenth Amendment to the United States

   Constitution, and 42 U.S.C. § 1983;

b) Order that Plaintiffs be reinstated as candidates to become Cleveland Police Officers;

c) Award Plaintiffs compensatory damages, punitive damages in amount to be determined at

   trial, prejudgment and post-judgment interest, reasonable attorneys’ fees and costs; and

d) Grant such other relief as the Court may deem appropriate.

                                        JURY DEMAND

   Plaintiffs hereby demand a trial by jury of all issues so triable.



                                                  /s/ Eric W. Henry
                                                  Eric W. Henry (0086750)
                                                  The Henry Law Firm
                                                  529 E. Washington St. Suite 240
                                                  Chagrin Falls, OH 44022
                                                  (440) 337-0083 P
                                                  (440) 337-0084 F
                                                  eric@erichenrylaw.com

                                                  /s/ Sean H. Sobel
                                                  Sean H. Sobel (0086905)
                                                  Sobel, Wade & Mapley, LLC
                                                  2460 Fairmount Blvd., Suite 314
                                                  Cleveland, Ohio 44106
                                                  T: (216) 223-7213
                                                  F: (216) 223-7213
                                                  sobel@swmlawfirm.com


                                                  Attorneys for Plaintiffs




                                             19
